DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 January 2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 1-15 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-15 and 17 are rendered indefinite because it is unclear how the compositions of the inherently conductive and substantially transparent outer layer, the inherently conductive inner layer, the first intermediate layer, and the second intermediate layer can comprise a solvent (e.g. up to 80 wt% solvent) and still be considered layers when the instant specification defines "layer" (as well as "film" and "coating") to describe an applied layer of material in an EL device (see lines 14-16 on page 8 of the instant specification).  One of ordinary skill in the art would expect layers in an EL device to be solid and be devoid of all but residual levels of solvent, 

Claim Rejections - 35 USC § 102
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeh et al. (US 2004/0183434 A1).
	Yeh et al. is directed to an electroluminescent element comprising a transparent electrode, a phosphor layer, a dielectric layer, and a rear electrode (paragraph 0012).  The transparent electrode corresponds to the outer layer of the claim; the phosphor layer corresponds to the second intermediate layer; the dielectric layer corresponds to the first intermediate layer; the rear electrode corresponds to the inner layer.  The transparent electrode may be formed from an ink (paragraph 0024).  The phosphor layer is formed from an ink or paste containing phosphor particles, binder resins, solvents, and additives such as dispersing and leveling agents (paragraph 0025).  The dielectric layer is formed from an ink or paste containing dielectric particles, a binder resin, solvent, and additives such as dispersing and leveling agents (paragraph 0026).  The dielectric layer completely covers the rear electrode (Figure 1), thus not allowing a direct 
	While Yeh et al. do not explicitly teach that the composition for forming the transparent electrode comprises a solvent and binder resin, one of ordinary skill in the art would expect an ink to inherently contain both a solvent and a binder resin.  Additionally, one of ordinary skill in the art would expect the solvent to be volatile since the layers of the resulting article are solid.  Such a solvent reads on a reducer solvent - which is described in the instant specification as being "toluene, xylene … or other volatile solvent" (see page 4, lines 4-8 of the instant specification).
	One of ordinary skill in the art would expect the dielectric layer of Yeh et al. to inherently flow to a smooth film since the ink or paste composition from which the layer is formed contains dispersing and leveling agents.  Moreover, one of ordinary skill in the art would expect the phosphor particles in the phosphor layer to be dispersed in an even and uniform manner since the ink or paste composition from which the layer is formed contains dispersing and leveling agents.

Claim Rejections - 35 USC § 103
Claims 1-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zsinko et al. (US 8,470,388 B1) in view of Yeh et al. (US 2004/0183434 A1).
	Zsinko et al. is directed to an electroluminescent system formed by sequentially painting an electrically conductive backplane, dielectric layer, phosphor layer, and electrode layer on a substrate (column 1, line 57-column 2, line 21).  The conductive backplane is formed from a silver or copper laden latex, such as an aqueous solution containing silver flake and an acrylic /square (column 3, lines 62-64).  The dielectric layer is applied by spraying in successive coats to ensue even distribution of particulate/polymer solution and prevent excess buildup leading to an uneven coating (column 7, line 64-column 8, line 6).  The phosphor layer is applied by spraying in successive coats to ensue even distribution of particulate/polymer solution and prevent excess buildup leading to an uneven coating (column 8, lines 25-34).  The phosphor layer has a thickness of about 1 mil or less (column 9, lines 15-16).  The top layer is applied by spraying at a sufficient thickness to provide an optically transparent conductive layer (column 9, lines 58-64).
	The dielectric layer of Zsinko et al. corresponds to the first intermediate layer of the instant claims as it is formed from a composition containing: a reducer solvent (i.e. water), a binder component (acrylic copolymer), and a high-dielectric pigment (barium titanate).  
	The phosphor layer of Zsinko et al. corresponds to the second intermediate layer of the instant claims as it is formed from a composition containing: a reducer solvent (water), a binder component (acrylic copolymer), and an electroluminescent pigment (metal-doped zinc sulfide).  Furthermore, it is applied in a manner that is designed to form a smooth film with evenly dispersed phosphor particles such that one of ordinary skill in the art would expect it to provide a uniform lighting effect when energized.
	The conductive backplane of Zsinko et al. corresponds to the inherently conductive inner layer of the instant claims as it is formed from a composition containing: a reducer solvent (water), a binder component (acrylic copolymer), and a conductive component (silver flake).
	The electrode layer of Zsinko et al. corresponds to the inherently conductive and substantially transparent outer layer of the instant claims as it is both conductive and transparent.  Zsinko et al. teach forming this layer from a composition containing: a reducer solvent (isopropyl alcohol) and a conductive component (an electrically conductive polymer).
	Zsinko et al. do not teach the weight percentages for the components of the dielectric, phosphor, and electrode layers as recited in claim 2.
	However, it is noted that one of ordinary skill in the art would not expect there to be a significant amount of solvent remaining after the layers have been formed.  For example, one of ordinary skill in the art would expect an intermediate layer which is adapted to insulate the outer and inner layers to be a solid layer.  As such, one of ordinary skill in the art would not expect the amount of solvent present in the composition from which the first intermediate layer is formed to affect the finished product provided that the resulting layer is smooth and does not allow a direct 
	Zsinko et al. is silent as to the thickness of the dielectric layer.
	However, it would have required no more than routine experimentation and ordinary skill to determine a suitable thickness for the dielectric layer.  Since the dielectric layer is formed of the same materials and intended to perform the same function as the first intermediate layer of the instant claims, one of ordinary skill in the art would expect this determination to result in a layer having a thickness that satisfies the limitations of claim 3.
	Zsinko et al. do not teach the inclusion of a binder component as part of the composition forming the electrode layer and are silent as to the thickness and resistivity of the electrode layer.
	Yeh et al. is directed to an electroluminescent element comprising a transparent electrode, a phosphor layer, a dielectric layer, and a rear electrode (paragraph 0012).  The transparent electrode, corresponding to the outer layer of the claim and the electrode layer of Zsinko et al., contains any conductive material - such as ITO or conductive polymers - and may be formed from an ink or paste at a thickness of 0.1 to 1000 m with a surface resistivity of 30 to 1000 /square (paragraph 0024).
	It would have been obvious to one of ordinary skill in the art to fabricate the electrode of Zsinko et al. according to the transparent electrode of Yeh et al. since it has been held that the prima facie obviousness determination.  See MPEP 2144.07.
	Additionally, while Yeh et al. do not explicitly teach that the composition for forming the transparent electrode comprises a solvent and binder resin, one of ordinary skill in the art would expect an ink to inherently contain both a solvent and a binder resin.  Additionally, one of ordinary skill in the art would expect the solvent to be volatile since the layers of the resulting article are solid.  Such a solvent reads on a reducer solvent - which is described in the instant specification as being "toluene, xylene … or other volatile solvent" (see page 4, lines 4-8 of the instant specification).
	Regarding claims 4-7, Yeh et al. teach the functional equivalence of inorganic transparent conductive compounds, such as ITO and ATO, and conductive polymers for use as the conductive material in electrode layers (paragraph 0024).  Therefore, because these materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute an inorganic transparent conductive compound (i.e. transparent conductive pigment) for the conductive polymer in the electrode and/or backplane of Zsinko et al.
	Regarding claims 8 and 9, one of ordinary skill in the art would expect the binder and solvent to be inherently functionally compatible with each other and the conductive component since they are applied from the same composition.
	Regarding claim 16, while neither Zsinko et al. nor Yeh et al. teach the use of a solvent comprising 15-30 wt% ethanol, 15-25 wt% methyl acetate, 15-25 wt% p-chlorobenzotrifluoride, and 15-25 wt% water to form the electrode layer of Zsinko et al. (which corresponds to the .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zsinko et al. (US 8,470,388 B1) in view of Yeh et al. (US 2004/0183434 A1) as applied to claim 3 above, and further in view of Jakobi et al. (US 2003/0129297 A1).
	Zsinko et al. taken in view of Yeh et al. teach or suggest all the limitations of claim 14, as outlined above, except for simultaneously forming the dielectric and phosphor layers (i.e. the layers corresponding to the first and second intermediate coatings of the claims).  However, Zsinko et al. do teach that the layers are preferably applied by spray conformal coating (column 2, lines 14-16).
	Jakobi et al. is directed to an electroluminescent coating system comprising a dielectric film layer including an electroluminescent phosphor applied between conductive layers (paragraph 0006).  In one embodiment, a single dielectric film layer contains both an electroluminescent phosphor and a dielectric additive (paragraph 0018).  Alternatively, the 
	That is, Jakobi et al. show that separate and combined dielectric and phosphor layers are known in the art as functionally equivalent structures in electroluminescent systems.  Therefore, because these two layer arrangements were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a combined dielectric/phosphor layer in place of the distinct dielectric and phosphor layers in the system of Zsinko et al.

Terminal Disclaimer
The terminal disclaimer filed on 18 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 9,642,212 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 18 January 2022 have been fully considered but they are not persuasive.
	Regarding the rejection under 35 U.S.C. 102(a)(1) as being anticipated by Yeh et al., the applicant argues that the examiner has not shown how the ink of Yeh et al. used to form the transparent electrode teaches all the elements of the claimed outer layer including a conductive component.  The applicant also argues that the examiner alleges that an ink or paste can be used for the rear electrode, phosphor, and dielectric layers but fails to show where Yeh et al. teach all components of those layers.
Conductive Inks Making Their Mark, clearly supports the examiner's position that one of ordinary skill in the art would understand a conductive ink to contain a conductive component, a volatile solvent, and a binder, stating in the 2nd paragraph on page two:
What are conductive inks made of? There are three main components: a polymer binder, a conductive material, and a solvent.  After printing the solvent evaporates, leaving a conductive pattern on a substrate.

Rather than being merely a conclusory allegation, the examiner's position that one of ordinary skill in the art would understand an ink used to print an electrode would inherently contain a binder, conductive component, and volatile solvent is common knowledge.
	Regarding the argument that the examiner failed to show where Yeh et al. teach all the components of the ink/paste used to form the rear electrode, phosphor, and dielectric layers, the action clearly indicates that: (i) paragraph 0025 teaches a phosphor layer formed from an ink or paste containing phosphor particles, binder resins, solvents, and additives such as dispersing and leveling agents, (ii) paragraph 0026 teaches a dielectric layer formed from an ink or paste containing dielectric particles, a binder resin, solvent, and additives such as dispersing and leveling agents, and (iii) paragraph 0027 teaches a rear electrode formed from a ink (i.e. a composition that one of ordinary skill in the art would understand to contain a binder, conductive material, and solvent) based on silver (i.e. conductive material) containing an acrylic or polyurethane binder resin.

	Regarding the rejections over 35 U.S.C. 103, the applicant argues that the examiner has failed to show why one of ordinary skill in the art would have been motivated to combine Zinko et al. and Yeh et al. The applicant argues that the sole problem addressed by Yeh et al. is directed to EP lamps with a double-sided luminous surface that is solved by presenting processes (as opposed to formulations) for fabricating the lamps.  
	This is not persuasive for at least the reason that a reference maybe relied upon for all that it would have reasonably suggested and is not limited to the problems with which they are concerned.  See MPEP 2123.  Both Yeh et al. and Zsinko et al. are within the same field of endeavor - both are directed to electroluminescent devices.  The devices of both Yeh et al. and Zsinko et al. comprise transparent top/front electrodes (e.g. Yeh et al. at paragraph 0024, Zsinko et al. at column 5, lines 31-44).  As such, it would have been obvious to one of ordinary skill in the art to use the front electrode of Yeh et al. as the top electrode of Zsinko et al. since they are both transparent electrodes used in electroluminescent devices and the courts have held that the selection of a known material (e.g. the transparent electrode of Yeh et al.) based on its suitability for its intended use (e.g. the top electrode in an electroluminescent device) supports a prima facie obviousness determination.  See MPEP 2144.07.  Rather than being merely a sparse and conclusory allegation, the courts have recognized that the selection of a known material based on its suitability for its intended use is sufficient motivation to establish a prima facie case of obviousness.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787